NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID CRAMER,                                   No. 16-15234

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00462-KJM-AC

 v.
                                                MEMORANDUM*
CITY OF AUBURN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      David Cramer appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims in connection

with his arrest and prosecution for battery. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Heck v. Humphrey, 512 U.S. 477

(1994). Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir. 2007). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Cramer’s claims alleging false arrest

and imprisonment as Heck-barred because success on Cramer’s claims would

necessarily imply the invalidity of his conviction, and Cramer failed to show that

his conviction had been invalidated. See Heck, 512 U.S. at 486-87 (if “a judgment

in favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence . . . the complaint must be dismissed unless the plaintiff can demonstrate

that the conviction or sentence has already been invalidated”); see also Cabrera v.

City of Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998) (holding that Heck

barred false arrest and false imprisonment claims under § 1983 until conviction

was invalidated).

      AFFIRMED.




                                          2                                    16-15234